PER CURIAM.
This is an appeal from a final judgment entered by the Circuit Court for Duval County upon a directed verdict in favor of the defendant in ail automobile accident case. The plaintiff’s complaint contained two counts — one alleging ordinary negligence in the operation of the automobile and the other alleging gross negligence under the Georgia Guest Law. The accident occurred in the State of Georgia, when the automobile in which the plaintiff was riding, and which was owned by the defendant, ran off the road and into a tree. The evidence showed that the plaintiff and the defendant were both asleep at the time of the accident, and that the driver .and another passenger died in the collision. There *920was thus no surviving eyewitness to the accident and no direct evidence as to how the accident occurred. We have carefully examined the record in this case in the light of the Georgia statutes and court decisions and have reached the conclusion that there is no competent substantial evidence therein from which the jury could have lawfully found or inferred that the driver of the car was guilty of either ordinary or gross negligence causing the collision. In view of this absence of evidence the Circuit Court was correct in directing the verdict for the defendant at the trial and so we affirm the judgment.
Affirmed.
STURGIS, C. J., and CARROLL, DONALD K„ and WIGGINTON, JJ., concur.